DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(Currently Amended) A method for automatically detecting free vibration response of high- speed railway bridge for modal identification, wherein steps are as follows: step 1: pre-selection of a test response to be decomposed an acceleration responses at different measuring points are given as…

Note: The rest of the claim is as amended

                                                         Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
"...to obtain its envelope amplitude 
    PNG
    media_image1.png
    50
    55
    media_image1.png
    Greyscale
as:

    PNG
    media_image2.png
    180
    953
    media_image2.png
    Greyscale


the envelope 
    PNG
    media_image4.png
    29
    46
    media_image4.png
    Greyscale
corresponding to the modal response 
    PNG
    media_image5.png
    36
    42
    media_image5.png
    Greyscale
is intercepted from the envelope 
    PNG
    media_image1.png
    50
    55
    media_image1.png
    Greyscale
of the continuation modal response 
    PNG
    media_image6.png
    43
    50
    media_image6.png
    Greyscale
, and an instantaneous amplitude difference is 
    PNG
    media_image7.png
    35
    208
    media_image7.png
    Greyscale
; according to a characteristic that the envelope amplitude of the free vibration modal response is decreasing, a vibration feature corresponding to the time instants of 
    PNG
    media_image8.png
    29
    88
    media_image8.png
    Greyscale
 is marked as "decay vibration" and expressed in 1; otherwise, if 
    PNG
    media_image9.png
    28
    92
    media_image9.png
    Greyscale
, the vibration feature is marked as "non-decay vibration" and expressed in 0; thus, the vibration feature from the selected time instants 
    PNG
    media_image10.png
    38
    207
    media_image10.png
    Greyscale
 will be labelled as a set of 0 or 1; choose the time instants 
    PNG
    media_image11.png
    46
    344
    media_image11.png
    Greyscale
 corresponding to a longest vibration feature sequence which are continuously marked as 1; and extract a structural vibration responses 
    PNG
    media_image12.png
    35
    285
    media_image12.png
    Greyscale
as the free vibration response segment 
    PNG
    media_image13.png
    41
    54
    media_image13.png
    Greyscale
,  
    PNG
    media_image14.png
    31
    179
    media_image14.png
    Greyscale
;”
                “… construct the Hankel matrix 
    PNG
    media_image15.png
    46
    55
    media_image15.png
    Greyscale
 by the obtained free vibration responses 
    PNG
    media_image16.png
    44
    49
    media_image16.png
    Greyscale
 as:

    PNG
    media_image17.png
    149
    559
    media_image17.png
    Greyscale

then build the correlation function matrix 
    PNG
    media_image18.png
    45
    149
    media_image18.png
    Greyscale
  by the Hankel matrix; implement eigensystem realization algorithm for the correlation function matrix to solve the modal parameters, including a structural frequency, a damping ratio and a mode shape vector.
Conclusion
             The Prior art made of record and not relied upon is considered pertinent to applicant disclosure.
Vibration Mode Determining Apparatus (United States Patent Publication #20170176244 – Fujita)
Determining a health condition of a structure (United States Patent #10228278 – Chen et al.)
Dynamically non-gaussian anomaly identification method for structural monitoring data (United States Paten #11003738 – Yi et al.)
NON-INVASIVE VIBRO-ACOUSTIC ANALYSIS (United States Patent Publication 20070163351 - Wu; Sean F.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867